Order of the *576Supreme Court, Westchester County, dated January 8, 1966, reversed, without costs; application denied and parties directed to proceed with the arbitration on written notice to be served. In our opinion, counsel for petitioner effectively waived petitioner’s right to move to stay arbitration by participating in the arbitration proceeding without moving for a stay (Matter of National Cash Register Co. [Wilson], 8 N Y 2d 377; CPLR. 7503, subd. [b]). Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.